UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 19, 2013 South Jersey Industries, Inc. (Exact name of registrant as specified in its charter) New Jersey 1-6364 22-1901645 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One South Jersey Plaza, Folsom, NJ 08037 (Address of principal executive offices) (Zip Code) (609) 561-9000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13(3)-4(c) under the Exchange Act. Item 5.07 Submission of Matters to a Vote of Security Holders On April 19, 2013, South Jersey Industries, Inc. (the “Company”) held its 2013 annual meeting of shareholders.The proposals voted on at the annual meeting, as well as the voting results for each proposal, including the numbers of votes cast for, against or withheld, and the number of abstentions and broker non-votes, are set forth below. · Proposal 1:Election of ten nominees of the board of directors to serve as directors of the Company, all with terms expiring in 2014: For Withheld Broker Non-Votes Sarah M. Barpoulis Thomas A. Bracken Keith S. Campbell Sheila Hartnett-Devlin Victor A. Fortkiewicz Edward J. Graham Walter M. Higgins III Sunita Holzer Joseph H. Petrowski Frank L. Sims · Proposal 2:Advisory vote to approve named executive officer compensation: For Against Abstentions Broker Non-Votes · Proposal 3: Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 2013. For Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SOUTH JERSEY INDUSTRIES Date:April 24,2013 By: /s/ Gina Merritt-Epps Gina Merritt-Epps, Esq. General Counsel & Corporate Secretary 2
